EXHIBIT 12.2 RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS We have computed the ratio of earnings to combined fixed charges and preferred dividends for each of the following periods on a consolidated basis. “Earnings” consist of pretax income (loss) from continuing operations before adjustments for noncontrolling interests in consolidated subsidiaries or income or loss from equity investees, plus distributed income of equity investees, plus fixed charges (excluding capitalized interest). “Fixed charges” represent interest incurred (whether expensed or capitalized), amortization of debtissue costs and discount,and that portion of rental expense on operating leases deemed to be the equivalent of interest. “Preferred Dividends” represent the amount of pre-tax earnings that is required to pay dividends on outstanding preference securities.You should read the ratio of earnings to combined fixed charges and preferred dividends in conjunction with our consolidated financial statements that are incorporated by reference in this prospectus. Year ended December 31, (Dollars in millions) EARNINGS: Income (loss) before income taxes $ $ $ ) $ $ Deduct income from equity investees ) Add distributed income of equity investees Less capitalized interest ) Add fixed charges $ $ $ ) $ $ FIXED CHARGES AND PREFERRED DIVIDENDS: Interest expense, net of capitalized amounts $ Capitalized interest Interest portion of rental expense Total Fixed Charges $ Preferred dividends (a) 57 62 Combined fixed charges and preferred dividends $ RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS (b) (a) We do not receive a tax benefit for our preferred stock dividend. These amounts represent the pre-tax earnings that would be required to cover the preferred stock dividends. (b) For the year ended December31, 2012, Helix recorded a loss. As a result, Helix’s ratio coverage was less than 1:1. Helix would have needed to generate additional earnings of $123.1million in 2012 to achieve coverage of 1:1 in that year.
